ESTOPINAL, J.
In accordance with the mandate directed to this Court by the Supreme Court reversing our judgment herein and remanding the cause to this Court for further proceedings according to law.
It is ordered, adjudged and decreed that so much of the judgment of the lower Court as maintains the plea of prescription, is overruled and set aside and the canse is remanded for further proceedings as to the items covered by said plea of prescription, leaving in force the judgment rendered for the bal-anee of the claim, defendant to pay costs of both Courts.